Citation Nr: 1538373	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-00 501 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

4. Entitlement to service connection for a spine disorder, to include as secondary to a left knee disorder.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 until April 1975.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in March 2010 and October 2011.  

In April 2015, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issues of entitlement to service connection for a left knee disorder, a right knee disorder, and a spine disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1975 rating decision, the Veteran's claim for entitlement to service connection for residuals of a left knee injury was denied.  This decision was not appealed within one year and became final.

2. In July 2011, the Veteran submitted a claim to reopen his claim for service connection for residuals of a left knee injury.

3. The evidence received since the May 1975 rating decision as to the issue of service connection for residuals of a left knee injury is relevant and is not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1. The May 1975 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2. New and material evidence having been received; the claim to reopen the claim of entitlement to service connection for residuals of a left knee injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for residuals of a left knee injury has been reopened.  To the extent that the Veteran's claim has been adjudicated on appeal, his claim has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection 

In a May 1975 rating decision, the RO denied service connection for residuals of a left knee injury because it was determined that the Veteran's condition had been "shown to have pre-existed service and not to have been aggravated during his short tour of active duty." The Veteran did not express disagreement with the May 1975 rating decision or submit new and material evidence regarding his claim within one year.  Accordingly, the May 1975 rating decision became final.   

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Evidence of record at the time of the May 1975 rating decision included: service treatment records, the Veteran's application for VA benefits at discharge, and an orthopedic consultation sought prior to the Veteran's entrance to service in November 1974.  

Evidence submitted after the May 1975 rating decision includes the Veteran's claim to reopen and the testimony provided at his April 2015 Board hearing.  During his Board hearing the Veteran reported that during basic training he began to feel pain and notice swelling in his left knee after running up and down stairs.  He stated that when get got to tech school he was ordered to march constantly and his knee started bothering him "a lot more." So he went to the base hospital and they performed an arthrogram.  The Veteran states that after that point he was given a waiver from marching but he was still asked to keep up with his platoon.  

The Veteran reported that he later found out that the arthrogram indicated that he had a small tear of his medial meniscus, posteriorly.  Subsequently, he underwent surgery on his left knee in 1981 and again in 1983.  He reported that he currently has a diagnosis of arthritis in his left knee and that he has been recommended to have a total knee replacement.  The Veteran argues that his condition is either related to his active service or that a pre-existing left knee condition was aggravated during active service. 

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70.  The Veteran is competent to report his symptoms of pain and that these symptoms grew in severity during his active service; however, as a lay person, he is not competent to render a medical diagnosis or an opinion regarding the etiology of these symptoms, opine whether his pre-existing knee condition was aggravated beyond the natural course of the condition, or opine whether any current knee disability is related to any left knee condition present during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

While the Veteran is unable to provide an opinion on these matters, the Board notes that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits that the following factors must be considered: (1) if there is evidence of a current disability, (2) if there is evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) if there is an indication that the current disability may be related to the in-service event, and (4) if there is insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Here, the Board notes that additional evidence provided by the Veteran, particularly his statements regarding noticing symptoms of increased pain and swelling during his active service, has triggered VA's duty assist and requires that a medical opinion be sought regarding whether the Veteran's left knee condition was either caused or aggravated by his active service.  The Board notes that no competent medical opinion of record regarding the Veteran's claim for service connection; therefore, the evidence of record is insufficient to decide the case.  As the evidence indicates that the Veteran's left knee condition may have been caused or aggravated by service and raises a reasonable possibility that the claim could be substantiated if he were provided a medical examination regarding his condition; the Board finds that new and material evidence has been presented. Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for residuals of a left knee injury is reopened.


REMAND

A review of the record reflects that further development is necessary prior to adjudication of the Veteran's claims.  As noted above, the Veteran has not been provided a VA examination regarding his claim for service connection for a left knee disability.  Further, he has not been afforded an examination regarding his claim for a right knee disability or his spine disability, which he contends are either directly due to his active service or are secondary to left knee disability.  Accordingly, the Board finds that a VA examination is warranted to determine if the Veteran has a current disability of his right knee or his back and if they are related to his active military service, either on a direct or secondary basis.      

During the Veteran's Board hearing, he reported that he had received treatment regarding his conditions from various private medical providers and the Decatur VA Medical Center, including indications that he underwent surgery on his left knee at St. Joseph's Hospital in Savannah, Georgia in 1981 and then underwent a second knee surgery in 1983.  Records of these surgeries are not in the claims file, and efforts should be made to secure them.  With regard the VA treatment records the Board notes that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The AOJ should also obtain outstanding evidence from the Social Security Administration (SSA).  In an April 2015 brief, the Veteran's attorney noted that the Veteran was receiving disability benefits from SSA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.

Additionally, the Board notes that the Veteran's claim for TDIU is inextricably intertwined with his remanded claims for service-connection and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran either submit or provide the necessary authorization for VA to obtain private treatment records pertaining to treatment of his left knee disability, his right knee disability, and his spine disability.  Particularly, the AOJ should undertake appropriate efforts to obtain records from his surgery on his left knee at St. Joseph's Hospital in Savannah, Georgia in 1981, and any other private treatment identified by the Veteran or his representative.

2. The AOJ should obtain any relevant treatment records from the Decatur VAMC.   

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative. 

3. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of any medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative. 

4. After the above listed development has been completed, schedule the Veteran for a VA examination regarding any current condition of his left knee, right knee and spine.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should provide any current diagnosis of a left knee disability, a right knee disability, or spine disability. 

The examiner is also asked to specifically provide opinions to the following:

a. Whether any current left knee disability is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service.

b. Did a left knee disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in November 1974? If so, discuss the findings of the August 1974 orthopedic consultation. 

c. If the left knee disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from November 1974 until April 1975?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

d. If any left knee disability was aggravated by military service is least as likely as not (a 50 percent or greater probability) related to any current disability of the left knee? 

e. Whether any of current right knee disability is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service.

f. Whether any of current right knee disability is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by any disability of the left knee. 

g. Whether any of current disability of the spine is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service.

h. Whether any of current disability of the spine is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by any disability of the left knee.

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given for why the opinion cannot be provided.  

5. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


